OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS

                                AUSTIN




Eormruble Thoer IL Chandler
County Attorney
Aoberteun County
Pr~lu,    Texas
Dear Sir1
                             ile: Whether

          Wewinreaoiptu?
mhareiu you 8ot forth the




                                  oo to the rbelwtion
                                  8 temhher for another
                                  he hrd not wiaod
                      tion rpd would net t8ke put in

            lbu requoot our opinion in rompon            b   the +ol.-
lewhg    quemtiolu:
                lt Could the rmainin~   tw trumteoe
            re-mploy ur- Oulpepper am a to-her in
IlenorableThorn.R. Chandler, May 15, r83~, Page 2




          wld school while Yr. llailey,an uncle
          by mcrrriago,in etlll 0 manber of 8&d
          ikmrd, nnd whether or not a contreot
          executed by remson of'being ele0ted be
          Wlid?
              '2   Would W. T. Eeilcy be liable
          tdJpMsecution ii maid Board or TrMtees#
          over his oppooition, re-cleat ur. Culpsp-
          per a~te-achert

              -3. ~ouldt&eranoiPingtrusteeeal-
          00 be liable to prosecution mder the nopa-
          tlw lrt if the7 prooeedod to elect Mr.
          Culpepper aO acb~ol teacher while T. 2.
          llaileyrenalnrmaPbor   of tbc ecboolboud,
          notpartloiprting ia said cleatlon, but
          oppocliagthe WmeP
          Article 432 or the Penal Code reads as ibllors:
              90 oftlof5rof thfa Stat0 or any of-
          ficer or any d&&riot, county, city, pre-
          olnot, sob001 dimfriot, or other mualU-
          pal al?#divisiOnof thle state, or 0alyOf-
          ficer or maPlberof any State, diatriot,
          oounty, city, .mchool dietrict or other
          municipal boaI& or Judge of any,court,
          oreatod hy or uader authority of any gem-
          oril or podal   law ot thin Stat% or w
          maberof   the.Logkd&ure,    ShrllappoLpf,
          or wte for, or OoaUitm the appointmat    ta
          w        0mce,    podta4             0.m       l -P lo y -
          mo u t    er ? duty#   of   su iy   porsoon
                                                   -3r   8ted  Ta ta -
          In the 'eooml dqpe     by affinity or dth-
          in the t hiraderpseby    con~~lty      to
          tbeperaons0        inthgor    so wtAa+   or
          te my other maaTr     of any such board, the
          Leglmlature, or oourt   of rhicb auub parmn
          u) appointingorwtlngm~ybe        amrtmWr,
          rhw the 8a.lary,fees, or C~pwwtiOn       Of
          Ouch appotitee ia fo be paid for, direot-
          ly or imI.lreotly,out of or from publi0 .
          funds or feem of oi?ice of any Mnd or
          character wlmttmerer.*
          A orreful reading of the above statute dlOoloeee
that a mtmber of a board lm,not only restmined from op-
LtonorableT&m. lf.Chandler, Amy ln, l93Q, Page n



pointing or voting for the appointment of a parson rclatcd
to hlmaolf, but hc 1s also rcstroinorlfrom appointing or
voting for the appoiatmmt   of a person who le related wlth-
In the prohibited  dcgee to any other ncnbar of the board.
under the facts ;lven ta us, tho teachor, Air. Culpepper,
is related to tho truatoe,  Mr. Htiey, by affinity ln the
scoopd degree. The attitude of Hr. linFlcyconoerniug the
appoiutaent of his nephew Is vholly lmtimtorlalso far as
the validity or the contract Is concerned. The appolnt-
ment falls squarely rifh5.nthe prohibition of Article 432.
Contracts made In direct violation of otatutos are void.
6 B.&L. (;sz!; 13 C.J. 4fo; First Natlorud Dank TO. N&,
UJ S.Y. (2d) 406; Laugever va. Dcyle, 44 S.U. (2d) 1060;
Henmzaaey vs. Association, 282 S.V. 791t
          Our anmwer to your first question, therefore, is
that a contract executed under the above ciromstanoes be-
twoen the Board of Trustees of the district In question and
Yr. Culpeppcr would be void.
          The aforesaid lrtlclc 432 and drtlclo 437, Pena,l
Code, which latter Article provides the penalty for rrrlo-
latlon of Ari010&e432, are directed only at the ot'flcerwhc
appoirrtsor votes for, or couflrms the forbidden appoint-
ment. MO punlahment Is rlelted upon a man simply by rea-
wn of the fact that he 1s a umnber of a board, the other
members of w~loh may violate the statute.
          our answer to your second question, therefore, 1s
thatYr. Halley wouldnofbeliable     topmaecutlon   iITaaid
imard of Trustees, over h%a opposition, should m-elect Hr.
Culpepper as teacher.
          Am already observed, a board member 38 forbidden
from appointing or votfng for the ,appolatiaeat
                                              of a perwn
who Is related ulthln the prohlblted degree to a?~yq a nb er
of tho board. It ie wholly immaterial whether the related
member partlaipates in the cleotlon or wt.   Those who do
participate ln the cloctioa or appointment by voting Tar
the employment of a perwn who Is related within the for-
bAdden degree to a mwnbor of the board rlolate Article
432, and nre subject tc~prosccu@an thereunder.
                                   Youre very truly
BemoralileThem. lb Chandler, Hay lS, l93Qe Pqe   4




                                         Uplulon Camittee
                                         By G. R Le